McNAMEE, District Judge.
The Petition for Review presents novel and interesting questions of fact and law which were decided adversely to the petitioner by the Referee.
After a careful review of the record I am of. the opinion that the decision of the Referee must be affirmed. The Referee held, in effect, that the two crane carriers in question were components of “power cranes”—which are specifically excepted by statute from the legislative definition of “motor vehicles.” This was correct. The crane carriers are embryonic power cranes and in their undeveloped state are within the exception that applies to the completed unit. The delivery of a Certificate of Title or Manufacturer’s Statement of Origin was not necessary to transfer title.
On the issue whether irrespective of the Motor Vehicle Law the parties in*664tended to transfer title to Browning, the Referee made findings which support his conclusions of law. He held: “The giving of a note and mortgage.was not a condition precedent to passing title” and that “If that had been Dart’s intention, it was waived by its conduct as appears from the findings of fact. Title as well as possession passed to Browning prior to December 9, 1953.” See 46 Am.Jur., p. 612, Sec. 446, id., p. 613, Sec. 488.
There is a rational basis in the evidence for the Referee’s determinations, and his decision is affirmed.